Citation Nr: 1423282	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing, and a transcript of this hearing is of record.


FINDING OF FACT

The Veteran's fibromyalgia had onset in service or was caused by or related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

In the instant case, the Veteran is seeking entitlement to service connection for fibromyalgia.

While the Veteran's service treatment records are negative for a diagnosis of fibromyalgia, they do show frequent complaints of joint and muscle pain, including back pain, leg pain, and wrist pain.  The Veteran was also seen for complaints of headaches and unexplained chest pain.  At her May 2013 videoconference hearing, the Veteran credibly testified that she suffered from symptoms of fibromyalgia in service which have persisted since that time, but that she didn't know what was causing the symptoms until she was diagnosed with fibromyalgia after service.  

Both VA and private medical records reflect that the Veteran has a current diagnosis of fibromyalgia.  In May 2013, the Veteran's private physician, Dr. G.B., reviewed the Veteran's medical records, including her service treatment records, and concluded that it is more likely than not that the Veteran's symptoms in service were related to her current fibromyalgia.  There is no medical opinion to the contrary.  

Accordingly, as there is competent and credible evidence of record that the Veteran's current fibromyalgia had onset in service, entitlement to service connection for this disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for fibromyalgia is granted.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


